Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 30, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 23 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence. Defendant was properly convicted of depraved indifference murder, since there was ample basis for the jury to conclude that defendant acted recklessly, rather than intentionally (see, People v Tankleff, 199 AD2d 550, 554, affd 84 NY2d 992).
The record supports the hearing court’s finding that defendant’s positioning in the lineup did not render the procedure unduly suggestive (see, People v Rodriguez, 64 NY2d 738).
Defendant has provided no record supporting his claim that he was not present when three prospective jurors addressed the court individually and outside the presence of the balance of the jury panel, and the existing record demonstrates that he was actually present (see, People v Maher, 89 NY2d 318).
The trial court properly precluded, as too remote to be relevant, proposed evidence of alleged "stalking” by a former boyfriend of the victim that occurred one year prior to the murder (see, People v Jones, 176 AD2d 174, lv denied 79 NY2d 859). The court also properly precluded proposed testimony *119regarding alleged harassment of the victim by a neighbor, as there was no "clear link” between the third party and the murder that would render such testimony relevant in this case (People v Pack, 189 AD2d 787, 788, lv denied 81 NY2d 975).
Defendant’s additional claims of error are unpreserved and we decline to review them in the interest of justice. Concur— Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.